Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
According to page 13 of 17, Applicant's argument with respect to the prior art of record fails to teach the amended limitation according to claim 1, "display a chatroom integrated with a part of text for each chapter of the first electronic book.", is not persuasive.
However, Dougherty does not specifically disclose display “a chatroom integrated with a part of text for each chapter of the electronic book”.
In an analogous art, Mbenkum discloses display a chatroom with a part of text for each chapter of the electronic book (These additions 222 may include page notes, chapter comments, book reviews and ratings, chat room contributions, etc. While each user 220 may make user community additions 222 about any book 250 with which they are associated in the database 210, each user community addition 222 is related to only one particular book 250. Similarly, each author 230 may make author community additions 232 to the database 210, thereby allowing the author 230 to make comments, updates, and blog posts about one of their books 250. In one embodiment, each author addition 232 is associated with only a single book 250, as shown in the crow's feet notation of FIG. 2. In other embodiments, authors 230 are granted the ability to make author community additions 232 that are associated with multiple books 250. For instance, the author 230 may maintain a general blog 232, which the author 230 wishes to make available to users 220 of all of the books 250 authored by that author 230.; Paras. 0015, and 0018-0020).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Mbenkum to the system of Dougherty in order to enable a computerized system for informing an author which page users read quickly and which page users read slowly by tracking a time spent on the particular page, and determining whether the user has effectively abandoned the reading of a particular book and the page where the user stopped reading the book by tracking pages read overtime for allowing both authors and publishers to obtain valuable feedback on particular strengths and weakness of multiple books based on actual monitoring of user reading habits.
However, Dougherty in view of Mbenkum does not specifically disclose not specifically disclose “a chatroom integrated with the electronic book”.
In an analogous art, Ledet discloses a chatroom integrated with the electronic book (A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Paras. 0062 and 0065; and in Fig. 8 shows that the communication for the chat is part of the current application 540.).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Ledet to the system of Dougherty in view of Mbenkum in order to enable providing 
Thus, Dougherty in view of Mbenkum and Ledet teach the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 11, 13-16 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al. (US 2012/0324393 hereinafter Mbenkum), and Ledet (US# 2017/0357501 hereinafter Ledet).
Referring to claim 1, Dougherty teaches an electronic-reader device (electronic book; Fig. 1-4, Paras. 0007and 0022-0023) comprising: a housing (device 500 with housing; Fig. 5); 
a processor (processor 120; Fig. 1, Para. 0023);
a memory (cache 122, memory 130, ROM 140, RAM 150, storage device 160; Fig. 1) configured to store electronic book data for a first electronic book and to store reader (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory160 can also store a reader application. eBooks or other digital media can be stored in the memory 160 and presented to the user via display 200. Here, display 200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user. An exemplary reader application is Apple Inc.'s iBooks.TM. application and an exemplary electronic device is Apple Inc.'s iPhone.TM. or iPad.TM..; Paras. 0027-0030, Fig. 1);
a keypad (input device 190; Fig. 1), operable by a user, to control operation of the electronic-reader device (an input device 190 represents any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 170 can also be one or more of a number of output mechanisms known to those of skill in the art.; Fig. 1, Para. 0026);
a display (output device 170; Fig. 1) to display the electronic book data under the control of the resident reader computer instructions (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory 160 can also store a reader application.  eBooks or other digital media can be stored in the memory 160 and presented to the user via display200. Here, display200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user. An exemplary reader application is Apple Inc.'s iBooks.TM. application and an exemplary electronic device is Apple Inc.'s iPhone.TM. or iPad.TM..; Para. 0030);
a network interface (see Fig. 4 network system 400) configured to connect the electronic reader to a wide-area network (WAN) (In one embodiment, book signing application 411 is configured to interact with other hardware or software of the author's device. For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device.; Para. 0043-0044, Fig. 4); and
a bus system (system bus 110; Fig. 1) configured to electrically couple the processor, memory, keypad, display, and network interface (The system bus 110 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. A basic input/output (BIOS) stored in ROM 140 or the like, may provide the basic routine that helps to transfer information between elements within the computing device 100, such as during start-up.; Para. 0024, Fig. 1);
wherein the electronic reader device (see Figs. 1-2) is configured to display a portion of the stored electronic book data to thereby display a text of the first electronic book stored electronically in the memory, the text being displayed under the control of the resident reader computer instructions (The electronic device can be portable and can include components typically found in a computing device such as a processor 120, a memory containing computer readable instructions 160, and, output device 170, such as display 200. The memory 160 can also store a reader application. eBooks or other digital media can be stored in the memory 160 and presented to the user via display 200. Here, display 200 is in a landscape orientation. In some examples, the display 200 can be used in conjunction with other input/output devices to present digital media to the user.; Para. 0030);
(As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).
However, Dougherty does not specifically disclose display a chatroom integrated with a part of text for each chapter of the electronic book.
In an analogous art, Mbenkum discloses display a chatroom with a part of text for each chapter of the electronic book (These additions 222 may include page notes, chapter comments, book reviews and ratings, chat room contributions, etc. While each user 220 may make user community additions 222 about any book 250 with which they are associated in the database 210, each user community addition 222 is related to only one particular book 250. Similarly, each author 230 may make author community additions 232 to the database 210, thereby allowing the author 230 to make comments, updates, and blog posts about one of their books 250. In one embodiment, each author addition 232 is associated with only a single book 250, as shown in the crow's feet notation of FIG. 2. In other embodiments, authors 230 are granted the ability to make author community additions 232 that are associated with multiple books 250. For instance, the author 230 may maintain a general blog 232, which the author 230 wishes to make available to users 220 of all of the books 250 authored by that author 230.; Paras. 0015, and 0018-0020).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Mbenkum to the system of Dougherty in order to enable a computerized system for informing an author which page users read quickly and which page users read slowly by tracking a time spent on the particular page, and determining whether the user has effectively abandoned the reading of a particular book and the page where the user stopped reading the book by tracking pages read overtime for allowing both authors and publishers to obtain valuable feedback on particular strengths and weakness of multiple books based on actual monitoring of user reading habits.
However, Dougherty in view of Mbenkum does not specifically disclose not specifically disclose a chatroom integrated with the electronic book.
In an analogous art, Ledet discloses a chatroom integrated with the electronic book (A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Paras. 0062 and 0065; and in Fig. 8 shows that the communication for the chat is part of the current application 540.).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Ledet to the system of Dougherty in view of Mbenkum in order to enable providing functionality of comments by permitting an owner to delete out-of-date comments and permitting a reader to add additional comments that appear below the original comments.
Referring to claim 2, Dougherty teaches wherein the user of the electronic-reader device can further use the in-book chatroom associated with the first electronic book to communicate directly with the subject-matter expert (As readers enter the chat room, a user account identifier associated with the reader is provided to the author. The author can use the identifier to distinguish the reader from other readers in the chat room. If the identifier is unique, the author can also use the identifier as a key for encrypting transmissions to the reader. This provides security to ensure that the transmissions are only understood by the intended recipient. In some examples, the transmission can be the autograph or messages to the reader. In other examples, the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).
Referring to claim 3, Dougherty teaches wherein the network interface is configured for hardwired operation to interconnect the electronic-reader device to the WAN via a cable connectable to the electronic-reader device (see Dougherty, As yet another example, the communication channel can also be wired communication, for example by connecting the author's device to the reader's device via a cable.; Para. 0044).
Referring to claim 4, Dougherty teaches for use with a wireless access point wherein the network interface is configured for wireless operation to interconnect the electronic-reader device to the WAN via a wireless connection between the wireless access point and the electronic-reader device (see Dougherty, For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device for performing one or more of the autographing tasks.; Paras. 0043-0044).
Referring to claim 5, Dougherty teaches for use with a cellular network wherein the cellular network is configured for gateway access to wireless operation to interconnect the electronic-reader device to the WAN, the electronic-reader device further comprising a cellular interface configured to establish a wireless connection between the electronic-reader device and the cellular network to hereby establish a communication link with the WAN via the cellular network (see Dougherty, For example, book signing application 411 can control the wireless network antenna, cellular antenna, and Bluetooth of the author's device 410 to communicate with an electronic device for performing one or more of the autographing tasks.; Paras. 0043-0044).
Referring to claim 7, Dougherty teaches wherein the display is a touch-sensitive display, operable by the user, and the keypad is implemented as part of the touch-sensitive display to control operation of the electronic-reader device (see Dougherty, an input device 190 represents any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 170 can also be one or more of a number of output mechanisms known to those of skill in the art.; Fig. 1, Para. 0026).
Referring to claim 8, Dougherty as modified by Mbenkum discloses wherein the resident reader computer instructions cause the processor to monitor user operation of the electronic-reader device, user operation including at least one of a list of operations comprising duration of a reading session, frequency of reading sessions, number of pages read per reading session, length of time reading the number of pages read per session, length of time reading a selected page, and repeat reading of previously read pages (see Mbenkum, By keeping the book's content at this level 340, user interaction with each page can be easily monitored and analyzed. Furthermore, segmentation of the book310 down to the page level 340 is instantly familiar and comfortable to all users 300.; Paras. 0024-0025 and Abstract).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Referring to claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Referring to claim 22, Dougherty as modified by Ledet teaches wherein the single activation of the first key on the keypad is a user activity in response to reading a specific portion of the first electronic book and the chatroom to which the user is switched is a chatroom associated with the specific portion of the first electronic book (see Ledet, A "Chat" button opens an instant messaging application, for example, a chatting application with the author of the comment.; Para. 0062 and in Fig. 8 shows that to exist the chat function with a single click at the top right “X” of the chat screen to return to the current application 540).
Referring to claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Referring to claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Referring to claim 25, Dougherty as modified by Mbenkum teaches wherein the electronic reader device is further configured to display a number of readers simultaneously reading the first electronic book, in real time (Mbenkum, Para. 0050).
(the transmissions can include a video chat session between the reader and the author, wherein a portion of the video chat session can be incorporated as an element in a field of the autograph. Depending on implementation details, the video chat session can also serve as the identifier.; Para. 0064; Fig. 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al.
(US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al. (US 2012/0324393 hereinafter Mbenkum), Ledet (US# 2017/0357501 hereinafter Ledet), and Manzari et al. (US# 2018/0349008 hereinafter Manzari).
Referring to claim 6, Dougherty in view of Mbenkum, and Ledet as applied above does not specifically disclose further comprising a position sensor coupled to the housing and configured to determine an orientation of the housing.
In an analogous art, Manzari discloses further comprising a position sensor coupled to the housing and configured to determine an orientation of the housing (see Manzari, In some embodiments, at block 1528, in response to detecting the change in orientation of the plane of focus (e.g., 1406) of the camera (e.g., 1402) from the first orientation to the second orientation, at block 1530, the electronic device (e.g., 1400) changes a displayed position (e.g., a calculated position based on the degree of change in orientation, a position not based on the position of the stationary indicator) of a first visual indicator (e.g., a moving or nonstationary indicator) of the at least two visual indicators, wherein the displayed position of the first visual indicator is changed based on the relative difference (e.g., 1412) between the first orientation and the second orientation, (e.g., one indicator changes position on the display (e.g., 1404) independent of the other indicator).; Para. 0018).
.

Claims 9-10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty et al. (US 2013/0254284 hereinafter Dougherty) in view of Mbenkum et al.
 (US 2012/0324393 hereinafter Mbenkum), Ledet (US# 2017/0357501 hereinafter Ledet), and Yuan et al. (US 2012/0047455).
Referring to claim 9, Dougherty in view of Mbenkum, and Ledet as applied above does not specifically disclose wherein user operation of the keypad causes the electronic-reader device to navigate to the chatroom for chatroom communication with the other readers of the first electronic book while still reading the first electronic book.
In an analogous art, Yuan discloses wherein user operation of the keypad causes the electronic-reader device to navigate to the chatroom for chatroom communication with the other readers of the first electronic book while still reading the first electronic book (see Yuan, The users can also enter an associated chat room by selecting the "Enter Chat Room" icon and communicate with peers likewise reading the document in real time.; Para. 0051).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the technique of Yuan to the system of Dougherty in view of Mbenkum, and Ledet in order to enhance the convenience of user, since electronic document reading program selectively provides information and receives information from human-centric social networking service and book-centric social networking service.
Referring to claim 10, Dougherty as modified by Yuan teaches wherein the display is a touch-sensitive display, operable by the user, and the display includes a chatroom icon (see Yuan, The users can also enter an associated chat room by selecting the "Enter Chat Room" icon and communicate with peers likewise reading the document in real time.; Paras. 0051 and 0039,0041,0044).

Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 10, to the extent Yuan teaches the second key on the keypad is a return icon that, when activated by the user, automatically causes the respective electronic-reader device to
navigate from the chatroom back to the first electronic book (see Yuan, The reader 100 may likewise include a menu of functions and options displayed on the display 110 that may be accessed, such as by the activation of a menu button 170. When navigating through different menu choices, the selection button 130 may be used in conjunction with the back button 140, and thus proving the ability to navigate nested menus shown on the display 110, together with selecting a desired menu item using the selection button 130.; Para. 0025..., and the users can also enter an associated chat room by selecting the "Enter Chat Room" icon and communicate with peers likewise reading the document in real time.; Paras. 0039, 0041, 0044 and 0051. Thus, obvious Yuan teaches the limitation “second key on the keypad is a return icon that, when activated by the user, automatically causes the respective electronic-reader device to navigate from the chatroom back to the first electronic book”.).
Referring to claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624